       Case 1:20-cv-00480-JEJ Document 12-1 Filed 03/25/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA



BHARATKUMAR G. THAKKER,
et al.,
                                                   Case No. 1:20-cv-00480-JEJ
              Petitioners-Plaintiffs,
                                                    Judge John E. Jones III
vs.
CLAIR DOLL, in his official capacity as
Warden of York County Prison, et al.,


              Respondents-Defendants.


                 DECLARATION OF WITOLD J. WALCZAK

      Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the

following is true and correct to the best of my knowledge and belief:

      1.      My name is Witold J. Walczak. I am the Legal Director for the

American Civil Liberties Union of Pennsylvania and am counsel for Petitioners-

Plaintiffs. I make this declaration in support of Plaintiffs’ Motion for Temporary

Restraining Order and/or Preliminary Injunction.

      2.      Attached hereto are true and correct copies of the following materials,

identified by the following exhibit designations in Plaintiffs’ Memorandum of Law

in support of their Motion For Temporary Restraining Order and/or Preliminary

Injunction:



                                          1
         Case 1:20-cv-00480-JEJ Document 12-1 Filed 03/25/20 Page 2 of 2




                   World Health Organization website page entitled Coronavirus
   TRO-Ex. 1
                   disease (COVID-19) Pandemic
                   Pennsylvania Department of Health website page entitled
   TRO-Ex. 2
                   Coronavirus (COVID-19)
                   U.S. Immigration & Customs Enforcement website page entitled
   TRO-Ex. 3
                   ICE Guidance on COVID-19
                   News Release from the U.S. Immigrations & Customs
   TRO-Ex. 4       Enforcement website entitled ICE detainee tests positive for
                   COVID-19 at Bergen County Jail
                   Article by John Sandweg published on The Atlantic on March 22,
   TRO-Ex. 5       2020, entitled I Used to Run ICE. We Need to Release the
                   Nonviolent Detainees
                   Article by J. David McSwane published on Pro Publica on March
                   20, 2020, entitled ICE Has Repeatedly Failed to Contain
   TRO-Ex. 6
                   Contagious Diseases, Our Analysis Shows. It’s a Danger to the
                   Public
                   Consent Order, Dkt. No. 084230, issued by the Supreme Court of
   TRO-Ex. 7
                   New Jersey on March 22, 2020
                   Letter written by Chief Justice Mike McGrath of the Montana
   TRO-Ex. 8
                   Supreme Court on March 20, 2020
                   Letter written by Scott A. Allen, MD, FACP and Josiah Rich,
   TRO-Ex. 9       MD, MPH, to the House and Senate Committees on Homeland
                   Security on March 19, 2020
                   Article by Priscilla DeGregory on the New York Post on March
  TRO-Ex. 10       24, 2020, entitled Coronavirus shuts down some NYC and NJ
                   immigration courts
                   Article by Nathaniel Lash and Brett Sholtis on the Bucks County
  TRO-Ex. 11       Courier Times on March 20, 2020, entitled Demand for ICU beds
                   will greatly outstrip availability if coronavirus hits Pa. hard

Dated:    March 25, 2020                    /s/ Witold J. Walczak
                                            Witold J. Walczak




                                        2
